Name: Commission Regulation (EEC) No 1481/83 of 7 June 1983 on the classification of goods falling within heading No 38.16 of the Common Customs Tariff
 Type: Regulation
 Subject Matter: natural and applied sciences;  tariff policy;  means of agricultural production
 Date Published: nan

 No L 151 /28 Official Journal of the European Communities 9 . 6 . 83 COMMISSION REGULATION (EEC) No 1481 /83 of 7 June 1983 on the classification of goods falling within heading No 38.16 of the Common Customs Tariff development of micro-organisms, must be regarded as a product falling within heading No 38.16 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff ('), as last amended by the Act of Accession of Greece, and in particular Article 3 thereof, Whereas in order to ensure uniform application of the nomenclature of the Common Customs Tariff, provi ­ sions must be laid down concerning the tariff classifi ­ cation of a product consisting of a sterile serum obtained from the blood of a bovine foetus or non-im ­ munized newly-born calf, usable as a culture medium for development of micro-organisms ; Whereas heading No 38.16 of the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (2), as last amended by Regulation (EEC) No 604/83 (3), refers to prepared culture media for deve ­ lopment of micro-organisms ; Whereas the product in question , possessing the characteristics typical of prepared culture media for HAS ADOPTED THIS REGULATION : Article 1 The product consisting of a sterile serum, obtained from the blood of a bovine foetus or non-immunized newly-born calf, usable as a culture medium for deve ­ lopment of micro-organisms shall be classified in the Common Customs Tariff under heading No : 38.16 Prepared culture media for development of micro-organisms . Article 2 This Regulation shall enter into force on the 42nd day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 June 1983 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 14, 21 . 1 . 1969 , p. 1 . (2) OJ No L 172, 22 . 7 . 1968 , p. 1 . ( 3) OJ No L 72, 18 . 3 . 1983, p. 3 .